                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION

IN RE:       BOSTON SCIENTIFIC CORP.
             PELVIC REPAIR SYSTEM
             PRODUCTS LIABILITY LITIGATION                          MDL No. 2326

THIS DOCUMENT RELATES TO THE CASES LISTED ON EXHIBIT A

                     MEMORANDUM OPINION AND ORDER

      Pending in the cases listed on Exhibit A attached hereto are motions to dismiss

Boston Scientific Corp. (“BSC”) with prejudice for plaintiffs’ failure to serve Plaintiff

Fact Sheets pursuant to deadlines and requirements established by the court’s

previous pretrial order. No plaintiff on Exhibit A has responded to BSC’s motion filed

in each individual case. The court finds, pursuant to Rules 16 and 37 of the Federal

Rules of Civil Procedure and after weighing the factors identified in Wilson v.

Volkswagen of Am., Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), the cases on Exhibit A

should be dismissed without prejudice for failure to serve Plaintiff Fact Sheets in

compliance with the court’s previous pretrial order.

      Therefore, the court ORDERS that the motions to dismiss pending in the cases

on Exhibit A are GRANTED in part to the extent BSC seeks dismissal and DENIED

insofar as BSC seeks dismissal with prejudice. The court ORDERS that the cases on

Exhibit A are dismissed without prejudice and stricken from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                         ENTER:        January 21, 2020
                                  EXHIBIT A




                                                                            ECF No.
     Civil Action No.                      Case Style                      of Motion
 1    2:12-cv-05164     Rainey et al v. Boston Scientific Corporation          63
 2    2:13-cv-00103     Longo et al v. Boston Scientific Corporation           16
 3    2:13-cv-16436     Savov et al v. Boston Scientific Corporation           25
 4    2:13-cv-18881     Garcia et al v. Boston Scientific Corporation          23
 5    2:13-cv-21284     Roth v. Boston Scientific Corporation                  11
 6    2:13-cv-29356     Moore et al v. Boston Scientific Corporation           19
 7    2:13-cv-30250     Moss et al v. Boston Scientific Corporation            19
 8    2:15-cv-07583     Edmondson et al v. Boston Scientific Corporation       25
 9    2:15-cv-13135     Brosie et al v. Boston Scientific Corporation          17
10    2:17-cv-03031     High v. Boston Scientific Corporation                  14
